Judgment, Supreme Court, New York County (Ronald A. Zweibel, J.), rendered July 13, 1998, convicting defendant, after a jury trial, of criminal possession of a controlled substance in the first and third degrees, and sentencing him to concurrent terms of 15 years to life and l1!2 to 15 years, respectively, unanimously affirmed.
The court’s Sandoval ruling balanced the appropriate factors and was a proper exercise of discretion (see People v Hayes, 97 NY2d 203 [2002]). Defendant’s claim that the proposed inquiry would have violated his right against self-incrimination (see People v Betts, 70 NY2d 289 [1987]) is unpreserved and we decline to review it in the interest of justice. Were we to review this claim, we would find that the court permitted only a very limited inquiry that would not have called for defendant to incriminate himself as to his pending case.
*200The court properly denied defendant’s request to introduce a deceased witness’s grand jury testimony into evidence. Defendant did not have a constitutional right to introduce this hearsay evidence under People v Robinson (89 NY2d 648 [1997]) because it was not critical to his defense (see People v Cordon, 261 AD2d 278 [1999], lv denied 93 NY2d 1016 [1999]). This witness’s daughter provided similar testimony to the grand jury, and was available to testify at trial, but defendant chose not to call her (see United States v Inadi, 475 US 387, 394 [1986] [general preference for live testimony]). Concur—Nardelli, J.P., Mazzarelli, Lerner, Friedman and Marlow, JJ.